
	
		III
		112th CONGRESS
		1st Session
		S. RES. 89
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Rockefeller (for
			 himself, Mr. Burr,
			 Mr. Manchin, Mr. Udall of Colorado, Mr.
			 Begich, Mrs. McCaskill,
			 Mr. Menendez, Mr. Brown of Ohio, Mr.
			 Lieberman, Mr. Nelson of
			 Florida, Mr. Kerry,
			 Mr. Wyden, Ms.
			 Landrieu, Mr. Brown of
			 Massachusetts, Mr. McCain,
			 and Mr. Bingaman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relating to the death of Frank W. Buckles,
		  the longest surviving United States veteran of the First World
		  War.
	
	
		Whereas Frank Woodruff Buckles is the last known American
			 World War I veteran, who passed away on February 27, 2011, at the age of 110,
			 and represents his generation of veterans;
		Whereas America's support of Great Britain, France,
			 Belgium, and its other allies in World War I marked the first time in the
			 Nation's history that American soldiers went abroad in defense of liberty
			 against foreign aggression, and it marked the true beginning of the
			 American century;
		Whereas more than 4,000,000 men and women from the United
			 States served in uniform during World War I, among them 2 future presidents,
			 Harry S. Truman and Dwight D. Eisenhower;
		Whereas 2,000,000 individuals from the United States
			 served overseas during World War I, including 200,000 naval personnel who
			 served on the seas;
		Whereas the United States suffered 375,000 casualties
			 during World War I, including 116,516 deaths;
		Whereas the events of 1914 through 1918 shaped the world,
			 the United States, and the lives of millions of people in countless ways;
			 and
		Whereas Frank Woodruff Buckles is the last veteran to
			 represent the extraordinary legacy of the World War I veterans: Now, therefore,
			 be it
		
	
		That—
			(1)the Senate
			 recognizes the historic contributions of all United States veterans who served
			 in the First World War; and
			(2)when the Senate
			 adjourns today, it stand adjourned as a further mark of respect to the memory
			 of Frank W. Buckles, the longest surviving United States veteran of the First
			 World War.
			2.The Secretary of the Senate is directed to
			 transmit an enrolled copy of this resolution to the family of the
			 deceased.
		
